
	
		I
		112th CONGRESS
		2d Session
		H. R. 5180
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Marino introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  mixtures or coprecipitates of lanthanum, cerium, and terbium
		  phosphates.
	
	
		1.Mixtures or coprecipitates of
			 lanthanum, cerium, and terbium phosphates
			(a)In
			 generalHeading 9902.23.05 of
			 the Harmonized Tariff Schedule of the United States (relating to Lanthanum
			 phosphate) is amended—
				(1)by amending the
			 article description to read as follows: Mixtures or coprecipitates of
			 lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and
			 terbium phosphate (CAS Nos. 13778–59–1, 95823–34–0, 13454–71–2 and 13863–48–4)
			 (provided for in subheadings 2846.10.00 and 2846.90.80); and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
